Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on March 24, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUITEMA et al. (US 2019/0314018).
In reference to claims 18-20, HUITEMA et al. discloses a fastener cartridge comprising: a body comprising a tissue-supporting deck 2011, wherein fastener cavities 2050 are defined through a tissue-facing side of the tissue-supporting deck 2011 to a contoured1 underside opposite the tissue-facing side (see Diagram I below); an arrangement of protrusions 2051 on the tissue-facing side of the deck 201; fasteners (paragraph [0429]) removably positioned in the fastener cavities 2050; and drivers 7300 movably supporting fasteners and configured to move through a portion of the fastener cavities 2050 to fired positions to eject the fasteners from the fastener cavities, wherein each driver 7300 has a first support column 7310 comprising a first fastener cradle 7324, 7334 defining a first longitudinal axis (see Diagram II below), a second support column 7350 comprising a second fastener cradle 7364, 7374 defining a second
longitudinal axis (see Diagram II below); and an asymmetric bridge 7340 (relative to longitudinal centerline between the first and second longitudinal axes of the support columns) connecting the first support column 7310 and the second support column 7350.


    PNG
    media_image1.png
    408
    392
    media_image1.png
    Greyscale

Diagram I
	Regarding claim 19, HUITEMA et al. further discloses the bridge 7340 having a laterally-sloped/contoured top surface (see Diagram II below) configured to compliment a portion (see Diagram I) of the contoured underside.

    PNG
    media_image2.png
    517
    544
    media_image2.png
    Greyscale

Diagram II

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed fastener cartridge body having a fastener cartridge deck comprising fastener cavities defined through a tissue facing-side to a contoured underside opposite the tissue, the contoured underside having a contoured/rutted underside surface adjacent to a (first) cavity; wherein a fastener driver movably positioned within the cartridge body to eject fasteners from the staple cavities in a fired position, the driver having a base extending laterally from a support column that cradles a fastener, the base having a top surface contoured to mate with the contoured /rutted underside surface when the first driver is in a fired position for the purpose of maximizing the tissue gap while maintaining a desired formed staple height of the fastener upon moving of the driver to the fired position, as well as improving the strength of the driver.
As indicated in the most related prior art, as cited in the rejection above, it is well known in the art to provide a staple cartridge deck with protrusions and staple cavites having a contour that extends through both a tissue facing surface and an opposing underside surface.  However, the prior art does not disclose the underside surface to have a contour that mates with a contoured surface of a driver as a claimed.   Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



November 18, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 an outline (https://www.merriam-webster.com/dictionary/contour)